


Exhibit 10.3


THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(hereinafter called this “Amendment”) is dated as of August 3, 2011, by and
among BREITBURN OPERATING L.P., a Delaware limited partnership (the “Company”),
BREITBURN ENERGY PARTNERS L.P., as Parent Guarantor (“Parent”), BreitBurn GP,
LLC (the “Parent GP”), BreitBurn Operating GP, LLC (the “General Partner”) the
Subsidiaries of the Parent and/or the Company, as guarantors (the “Subsidiary
Guarantors”, and together with the Parent, the Parent GP, and the General
Partner, the “Guarantors”), the Lenders (defined below), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity “Administrative Agent”).
Capitalized terms used in this Amendment, and not otherwise defined in this
Amendment, have the meanings assigned thereto in the Credit Agreement defined
below.
W I T N E S S E T H:


WHEREAS, the Company, the Guarantors, Administrative Agent, Issuing Lender and
the Lenders have entered into that certain Second Amended and Restated Credit
Agreement dated as of May 7, 2010 as amended by that certain First Amendment to
Second Amended and Restated Credit Agreement and Consent and First Amendment to
Security Agreement dated as of September 17, 2010, and that certain Second
Amendment to Second Amended and Restated Credit Agreement dated as of May 9,
2011 (as further amended, modified or restated from time to time, the “Credit
Agreement”), whereby upon the terms and conditions therein stated the Lenders
have agreed to make certain loans to the Company upon the terms and conditions
set forth therein; and


WHEREAS, the Company has requested that the Lenders amend the Credit Agreement
as set forth below; and


WHEREAS, subject to the terms hereof, the undersigned Lenders are willing to
agree to the amendments to the Credit Agreement as set forth herein.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:


SECTION 1.    Amendments to Credit Agreement. Effective as of the Amendment
Effective Date, the Credit Agreement is hereby amended as follows:


(a)The following definition is inserted in Section 1.01 (Certain Defined Terms)
alphabetically as set forth below.


“Specified Acquisition” means an Acquisition for which: (a) a binding and
enforceable purchase and sale agreement has been signed by a Loan Party; and (b)
at all times until the Oil and Gas Properties subject to the applicable purchase
and sale agreement are acquired by the applicable Loan Party, the Available
Borrowing Base is greater than or equal to ten percent (10%) of the then-current
Borrowing Base.
(b)Subsection (d) of Section 8.10 (Derivative Contracts) of the Credit Agreement
is amended by deleted the last period and inserting “; and” therefor.


(c)Subsection (e) of Section 8.10 (Derivative Contracts) of the Credit Agreement
is inserted immediately after Subsection (d) of Section 8.10 of the Credit
Agreement and shall read as follows:


(e)    Derivative Contracts that would be permitted by clause (a) hereof
pertaining to Oil and Gas Properties to be acquired pursuant to a Specified
Acquisition; provided that Derivative Contracts pursuant to

1

--------------------------------------------------------------------------------




this Section 8.10(e) must be terminated within thirty (30) days of the earlier
to occur of: (i) the date that is 90 days after the execution of the purchase
and sale agreement relating to the Specified Acquisition if the Specified
Acquisition has not closed and (ii) the Borrower or the Parent obtaining
knowledge with reasonable certainty that the Specified Acquisition will not be
consummated.


SECTION 2.    Guarantor Confirmation.


(a)The Guarantors hereby consent and agree to this Amendment and each of the
transactions contemplated thereby and hereby.


(b)The Company and each of the Guarantors ratifies and confirms the debts,
duties, obligations, liabilities, rights, titles, pledges, grants of security
interests, liens, powers, and privileges existing by virtue of the Loan
Documents to which it is a party.


(c)The Company and each of the Guarantors agrees that the guarantees, pledges,
grants of security interests and other obligations, and the terms of each of the
Security Agreements and Guaranties to which it is a party, are not impaired,
released, diminished or reduced in any manner whatsoever and shall continue to
be in full force and effect and shall continue to secure all Obligations.


(d)The Company and each of the Guarantors acknowledges and agrees that all
terms, provisions, and conditions of the Loan Documents to which it is a party
(as amended by this Amendment) shall continue in full force and effect and shall
remain enforceable and binding in accordance with their respective terms.


SECTION 3.    Conditions of Effectiveness. This Agreement and the amendments and
consent shall become effective as of the date first set forth above (the
“Amendment Effective Date”), provided that the following conditions shall have
been satisfied:


(a)Amendment. The Administrative Agent shall have received a counterpart of this
Amendment which shall have been executed by the Administrative Agent, the
Lenders, the Company, and the Guarantors (which may be by telecopy or PDF
transmission).


(b)No Default; Representations and Warranties; No Material Adverse Effect. As of
the Amendment Effective Date:


(i) the representations and warranties of the Company and the Guarantors in
Article VI of the Credit Agreement and in the other Loan Documents as amended
hereby shall be true and correct in all material respects (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that the
representations and warranties contained in Sections (a) and (b) of Section 6.14
of the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01 of the
Credit Agreement);


        (ii) no Default or Event of Default shall exist; and


(iii) since December 31, 2010, there shall have been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.


(c)Payment of Fees. Evidence of payment by the Company of all accrued and unpaid
fees, costs and expenses owed pursuant to this Amendment to the extent then due
and payable on the Amendment Effective Date.


(d)Additional Documents. Such other documents, in form and substance
satisfactory to Administrative Agent, as the Administrative Agent may reasonably
request.



2

--------------------------------------------------------------------------------




SECTION 4.    Representations and Warranties. Each of the Company and the Parent
represents and warrants to Administrative Agent and the Lenders, with full
knowledge that such Persons are relying on the following representations and
warranties in executing this Amendment, as follows:


(a)    It has the organizational power and authority to execute, deliver and
perform this Amendment, and all organizational action on the part of it
requisite for the due execution, delivery and performance of this Amendment has
been duly and effectively taken.


(b)    The Credit Agreement, as amended by this Amendment, the Loan Documents
and each and every other document executed and delivered to the Administrative
Agent and the Lenders in connection with this Amendment to which it is a party
constitute the legal, valid and binding obligations of it, to the extent it is a
party thereto, enforceable against such Person in accordance with their
respective terms except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors'
rights generally or by equitable principles relating to enforceability.


(c)    This Amendment does not and will not violate any provisions of any of the
Organization Documents of the Company.


(d)     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Amendment.


(e)    After giving effect to this Amendment no Default or Event of Default will
exist, and all of the representations and warranties contained in the Credit
Agreement and all instruments and documents executed pursuant thereto are true
and correct in all material respects on and as of this date (except to the
extent such representations and warranties expressly refer to an earlier date,
in which case they shall be true and correct as of such earlier date).


SECTION 5.    Reference to and Effect on the Credit Agreement.


(a)    Upon the effectiveness hereof, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, shall mean and be a reference to the Credit
Agreement as amended hereby.
(b)    Except as specifically amended by this Amendment, the Credit Agreement
shall remain in full force and effect and is hereby ratified and confirmed.
SECTION 6.    Costs and Expenses. The Company agrees to pay all reasonable legal
fees and expenses incurred by Administrative Agent in connection with the
preparation, execution and delivery of this Amendment.
SECTION 7.    Extent of Amendments. Except as otherwise expressly provided
herein, the Credit Agreement and the other Loan Documents are not amended,
modified or affected by this Amendment. Each of the Company and the Parent
hereby ratifies and confirms that (i) except as expressly amended hereby, all of
the terms, conditions, covenants, representations, warranties and all other
provisions of the Credit Agreement remain in full force and effect, (ii) each of
the other Loan Documents are and remain in full force and effect in accordance
with their respective terms, and (iii) the Collateral and the Liens on the
Collateral securing the Obligations are unimpaired by this Amendment and remain
in full force and effect.
SECTION 8.    Loan Documents. The Loan Documents, as such may be amended in
accordance herewith, are and remain legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their respective terms. This
Amendment is a Loan Document.
SECTION 9.    Claims. As additional consideration to the execution, delivery,
and performance of this Amendment by the parties hereto and to induce
Administrative Agent and Lenders to enter into this Amendment, each of the
Company and the Parent represents and warrants that, as of the date hereof, it
does not know of any defenses,

3

--------------------------------------------------------------------------------




counterclaims or rights of setoff to the payment of any Indebtedness of the
Company or the Parent to Administrative Agent, Issuing Lender or any Lender.
SECTION 10.    Execution and Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or pdf shall be equally as effective as delivery of a manually executed
counterpart.
SECTION 11.    Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York and applicable federal laws
of the United States of America.
SECTION 12.    Headings. Section headings in this Amendment are included herein
for convenience and reference only and shall not constitute a part of this
Amendment for any other purpose.
SECTION 13.    NO ORAL AGREEMENTS. The rights and obligations of each of the
parties to the loan documents shall be determined solely from written
agreements, documents, and instruments, and any prior oral agreements between
such parties are superseded by and merged into such writings. This Amendment and
the other written Loan Documents executed by the Company, the Guarantors,
Administrative Agent, Issuing Lender and/or Lenders represent the final
agreement between such parties, and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements by such parties. There are
no unwritten oral agreements between such parties.
SECTION 14.    No Waiver. Each of the Company and the Parent hereby agrees that
no Event of Default and no Default has been waived or remedied by the execution
of this Amendment by the Administrative Agent or any Lender. Nothing contained
in this Amendment nor any past indulgence by the Administrative Agent, Issuing
Lender or any Lender, nor any other action or inaction on behalf of the
Administrative Agent, Issuing Lender or any Lender, (i) shall constitute or be
deemed to constitute a waiver of any Defaults or Events of Default which may
exist under the Credit Agreement or the other Loan Documents, or (ii) shall
constitute or be deemed to constitute an election of remedies by the
Administrative Agent, Issuing Lender or any Lender, or a waiver of any of the
rights or remedies of the Administrative Agent, Issuing Lender or any Lender
provided in the Credit Agreement, the other Loan Documents, or otherwise
afforded at law or in equity.




[Signature Pages Follow]


    







4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


 
 
THE COMPANY:
 
 
 
 
 
 
 
BREITBURN OPERATING L.P.,
 
 
a Delaware limited Partnership
 
 
 
 
 
 
 
By:
BREITBURN OPERATING GP, LLC, its general partner
 
 
 
 
 
 
 
By:
 /s/ Randall H. Breitenbach
 
 
 
Name:
Randall H. Breitenbach
 
 
 
Title:
President
 
 
 
 
 
 
 
PARENT:
 
 
 
 
 
 
 
 
 
BREITBURN ENERGY PARTNERS L.P.,
 
 
a Delaware limited partnership,
 
 
 
 
 
 
 
By:
BREITBURN GP, LLC, its general partner
 
 
 
 
 
 
 
By:
 /s/ Randall H. Breitenbach
 
 
 
Name:
Randall H. Breitenbach
 
 
 
Title:
President
 
 
 
 
 
 
 
PARENT GP:
 
 
 
 
 
 
 
BREITBURN GP, LLC,
 
 
a Delaware limited partnership,
 
 
 
 
 
 
 
By:
 /s/ Randall H. Breitenbach
 
 
 
Name:
Randall H. Breitenbach
 
 
 
Title:
President
 
 
 
 
 
 
 
GENERAL PARTNER:
 
 
BREITBURN OPERATING GP, LLC,
 
 
a Delaware limited partnership,
 
 
 
 
 
 
 
By:
 /s/ Randall H. Breitenbach
 
 
 
Name:
Randall H. Breitenbach
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to Third Amendment

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
SUBSIDIARY GUARANTORS:
 
 
 
 
 
 
 
BREITBURN FINANCE CORPORATION
 
 
a Delaware corporation
 
 
 
 
 
 
 
By:
 /s/ Randall H. Breitenbach
 
 
 
Name:
Randall H. Breitenbach
 
 
 
Title:
Co-Chief Executive Officer
 
 
 
 
 
 
 
BREITBURN MANAGEMENT COMPANY, LLC
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
 /s/ Randall H. Breitenbach
 
 
 
 
Randall H. Breitenbach
 
 
 
 
President
 
 
 
 
 
 
 
ALAMITOS COMPANY,
 
 
a California corporation
 
 
 
 
 
 
 
By:
 /s/ Randall H. Breitenbach
 
 
 
 
Randall H. Breitenbach
 
 
 
 
Co-President
 
 
 
 
 
 
 
BREITBURN FLORIDA LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
BreitBurn Operating L.P., its sole member
 
 
 
By:
 BreitBurn Operating GP, LLC, its
 
 
 
 
 general partner
 
 
 
 
 
 
 
 
By:
 /s/ Randall H. Breitenbach
 
 
 
Name:
Randall H. Breitenbach
 
 
 
Title:
President
 
 
 
 
 
 
 
BREITBURN FULTON LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
 /s/ Bruce D. McFarland
 
 
 
 
Bruce D. McFarland
 
 
 
 
Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to Third Amendment

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BEAVER CREEK PIPELINE, L.L.C.,
 
 
a Michigan limited liability company,
 
 
 
 
 
 
 
GTG PIPELINE LLC,
 
 
a Virginia limited liability company,
 
 
 
 
 
 
 
MERCURY MICHIGAN COMPANY, LLC,
 
 
a Michigan limited liability company,
 
 
 
 
 
 
 
TERRA ENERGY COMPANY LLC,
 
 
a Michigan limited liability company, and
 
 
 
 
 
 
 
TERRA PIPELINE COMPANY LLC,
 
 
a Michigan limited liability company
 
 
 
 
 
 
 
By:
 /s/ Randall H. Breitenbach
 
 
 
Name:
Randall H. Breitenbach
 
 
 
Title:
Co-Chief Executive Officer
 
 
 
 
 
 
 
PHOENIX PRODUCTION COMPANY,
 
 
a Wyoming corporation and
 
 
 
 
 
 
 
PREVENTIVE MAINTENANCE SERVICES LLC,
 
 
a Colorado limited liability company
 
 
 
 
 
 
 
By:
 /s/ Bruce D. McFarland
 
 
 
 
Bruce D. McFarland
 
 
 
 
Treasurer
 










































Signature Page to Third Amendment

--------------------------------------------------------------------------------












 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
as Administrative Agent, Issuing Lender and a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Richard Gould
 
 
 
 
 
 
Richard Gould
 
 
 
 
Managing Director
 
 
 
 
 
 
 
 
 
 
BANK OF MONTREAL
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Gumaro Tijerina
 
 
 
 
Name:
Gumaro Tijerina
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
BNP PARIBAS
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Polly Schott
 
 
 
 
Name:
Polly Schott
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
/s/ Courtnery Kubesch
 
 
 
 
 
Courtnery Kubesch
 
 
 
 
Vice President
 
 
 
 
 
 
 
 
 
 
UNION BANK, N.A.
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lara Sorokolit
 
 
 
 
 
Name:
Lara Sorokolit
 
 
 
Title:
Assistant Vice President
 
 
 
 
 
 
 
 
 
 
CITIBANK, N.A.
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Yasantha Gunaratna
 
 
 
 
Name:
Yasantha Gunaratna
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to Third Amendment

--------------------------------------------------------------------------------




 
 
 
ROYAL BANK OF CANADA
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Don J. McKinnerney
 
 
 
 
Name:
Don J. McKinnerney
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
U.S BANK NATIONAL ASSOCIATION
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Daniel K. Hansen
 
 
 
 
Name:
Daniel K. Hansen
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
BANK OF SCOTLAND plc.
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Julia R. Franklin
 
 
 
 
Name:
Julia R. Franklin
 
 
 
Title:
Assistant Vice President
 
 
 
 
 
 
 
 
 
 
THE ROYAL BANK OF SCOTLAND plc.
 
 
 
As a Lender
 
 
 
 
 
 
 
By:
/s/ James L. Moyes
 
 
 
 
Name:
James L. Moyes
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
BARCLAYS BANK PLC
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Vanessa A. Kurbatskiy
 
 
 
 
Name:
Vanessa A. Kurbatskiy
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
CREDIT SUISSE AG,
 
 
 
CAYMAN ISLANDS BRANCH
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nupur Kumar
/s/ Vipul Dhadda
 
 
 
Name:
Nupur Kumar
Vipul Dhadda
 
 
 
Title:
Vice President
Associate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to Third Amendment

--------------------------------------------------------------------------------




 
 
 
TORONTO DOMINION (TEXAS) LLC.
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bebi Yasin
 
 
 
 
 
Name:
Bebi Yasin
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
JP MORGAN CHASE BANK, N.A.
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark E. Olson
 
 
 
 
Name:
Mark E. Olson
 
 
 
Title:
Authorized Officer
 
 
 
 
 
 
 






Signature Page to Third Amendment